DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 11-13, 17-19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Strum (US 5,986,217 A) in view of Tsutsui (JP 2000-150741 A), Sickmiller (US 6,214,733 B1), Okandan et al. (US 8,729,673 B1), Ryu et al. (US 2016/0365319 A1), Bone (US 7,432,596 B1), and Uchibori et al (US 8,975,092 B2).
Regarding claim 1, Strum teaches:
Strum teaches soldering PCB (6), which comprises solder pads and an attached expansion layer (10) on opposing sides, to an aligned electronic component (7), which comprises solder contacts (5) that align with the solder pads, wherein the expansion layer has a different CTE from that of PCB (6) in order to create/increase a curvature in the PCB that matches the thermally induced curvature of the component when heated; abstract, 4:20-41, 7:51-67, and figure 6.  Note that Strum does not explicitly state the heat can be that during soldering.  
Strum does not teach:
attaching a first surface of the substrate to a first surface of a carrier; 

a first material extending continuously from the first surface of the carrier to a second surface of the carrier opposing the first surface; and 
a second material extending continuously from the first surface of the carrier to the second surface of the carrier, wherein the second material is different from the first material and is disposed laterally adjacent to the first material, wherein the first material and the second material of the carrier are chosen to increase a warpage of the substrate at a reflow temperature compared with a room temperature, and 
a multi-layer structure laterally between and in contact with the first material and the second material, wherein the multi-layer structure extends continuously from the first surface of the carrier to the second surface of the carrier, wherein the multi-layer structure comprises: 
a first sublayer; and 
a second sublayer over the first sublayer, wherein sidewalls of the first sublayer are aligned with respective sidewalls of the second sublayer, wherein each of the first material, the second material, the first sublayer, and the second sublayer comprises a different material, wherein the first material, the second material, and the multi-layer structure have a coplanar upper surface and a coplanar lower surface; 
the difference in coefficients of thermal expansion (CTEs) is between the substrate and the carrier; and 
removing the carrier from the substrate after the reflow process;
after removing the carrier, attaching a first surface of another substrate to the first surface of the carrier; and 

Concerning the curvature when soldering:
Tsutsui teaches using layers (21, 22) with different CTEs in substrate (2) to create/increase a curvature during soldering that will match the curvature of chip (1) caused by the difference of CTEs between layers (11, 12); abstract and figures 1a-c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the soldering concept of Tsutsui into Strum so that the Strum components are soldered without defective adhesion.  
Concerning the use of a carrier:
Sickmiller teaches using a two layer carrier (18) which comprises polymer (16) to position devices (20) during soldering to substrate (14, 28) wherein the polymer can be selected to induce warpage to device (20) during soldering and the carrier is removed after soldering; 7:5-38, 9:62-67, 9:1-3, and figures 11-15.   
Note that the expansion layer of Strum can be polymer; 7:1-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Sickmiller carrier concept into Strum in order to use a carrier for soldering, to remove the need to place expansion layer (10) in every component, and/or to mount more than one chip at a time.  In doing so, expansion layer (10) would be replaced with the Sickmiller carrier, thus the curvature of the PCB would be induced by the difference between CTEs of the carrier and PCB, as suggested by Sickmiller, the carrier would be heated during soldering, and the removal of the carrier would expose the backside of the PCB.  
Concerning the reuse of the carrier:
Okandan teaches uniform thickness re-useable structural wafer (10) with release layer (21) wherein after components (34, 36) are processed and soldered into an assembly the release layer is removed in order to separate the assembly from the wafer; 4:5-8, 6:35-67, and figures 2A-3C. 
So while Sickmiller teaches removing/salvaging part of the carrier it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Okandan concept of using a release layer in order to be able to reuse/salvage the whole carrier.  In doing so, the same carrier surface would be attached in every reuse.   
Concerning the laterally adjacent layers:
Note that Sickmiller teaches the layers of the carrier are overlapping; i.e. polymer layer (16) spans nearly the full length of the sapphire layer (18); see figure 13.
Ryu teaches controlling the warping of package (100, 200, 400, 500, 600) by using first and second molding members (110, 120, 210, 220, 410, 420, 51 ,520, 610 ,620) that have different CTEs, wherein the moldings may be placed as laterally adjacent layers/segments, figures 2A-3, 3A-B, or as overlapping layers, figures 5-7; 0060, 00623, 0067, 0077.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one could control warping by using a layer(s) that spans the full length of the chip(s) or by layers that span incremental portions of the chip(s) by placing the layers laterally adjacent.  One would have been motivated to use either method because they are known alternatives, minus any unexpected results.  In doing so, each laterally adjacent layer would extend from the first surface of the carrier, which is the surface of the layer that directly 
Concerning the laterally adjacent multi-layer structure:
Bone teaches multilayer soldering substrate (1000), which contains a plurality of overlapping aligned layers having a thickness, to die (600); wherein the layers are selected based on their CTE in order to induce/increase a curvature to the substrate so that the substrate curvature matches that of the die; 3:58-67, 9:30-40, 10:12-25, and figure 10.
Ryu teaches using layers/segments of different CTE materials to control warpage wherein the layers/segments are laterally adjacent; figures 2A-3, 3A-B, overlapping, figures 6 and 7, and adjacent and overlapping; figures 4A-5.  
Uchibori teaches controlling chip warpage during bonding with polymer back layer (302), wherein the warpage profile is used to determine the thickness of incremental elements/segments (202a-j) of the polymer back layer; 5:27-61 and figure 3.   
So it has been shown that warpage can be controlled with different overlapping layers and/or laterally adjacent layers (see Ryu and Bone) and that the warpage controlling layer can be broken down into incremental elements/segments in order to specifically tailor it for a warpage profile (Uchibori).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select multilayer segments or laterally adjacent segments for each incremental element in order to tailor the warpage profile.   In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 4, Strum teaches:
wherein the substrate is a printed circuit board (PCB) [PCB (6)].
Regarding claim 5, Strum teaches:
wherein the first shape and the second shape are curved shapes [see figure 6].
Regarding claim 6, Strum teaches:
wherein performing the reflow process physically and electrically couple the first semiconductor package to the substrate [solder joint (5) does this; note that this is purpose of soldering].
Regarding claim 7, Strum teaches:
wherein the reflow process physically and electrically couples the first semiconductor package and the second semiconductor package to the substrate [solder joint (5) does this; note that this is purpose of soldering].
Strum does not teach 

However, Sickmiller teaches aligning prior to soldering in figure 13 and so does Tsutsui in figure 1b.
It would have been obvious if not conventional to one of ordinary skill in the art before the effective filing date of the invention to align before reflowing to insure part fit up, to be able to place the assembly in a furnace, or to reduce production time.  
Regarding claim 8, Strum teaches:
wherein the substrate has a rectangular shape, a square shape, a polygon shape, or a circular shape [see figure 6].
Regarding claim 9, all of the limitations of this claim are addressed in claim 1 except that noted below.
What is not addressed is:
tuning a coefficient of thermal expansion (CTE) of a carrier; and
wherein the CTE of the carrier is tuned with respect to a CTE of the substrate to curve the substrate.
Strum “tunes” the CTE of the expansion layer to achieve a desired curvature; 4:20-27 and 5:5-67.
Sickmiller teaches selecting polymer (16) to induce warpage to device (20) during soldering; paragraph spanning columns 8 and 9.

Regarding claim 11, this claim is addressed in the rejection of claim 1.
Regarding claim 12, Strum does not teach:
analyzing a warpage of the semiconductor package at a heating temperature; and determining the first curved shape of the first side of the semiconductor package at the heating temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the curvature of the chip at the soldering temperature in order to be able to determine the curvature PCB needs to match it.   
Regarding claim 13, Strum teaches:
wherein the substrate is a printed circuit board [PCB (6)].
Regarding claims 17, 18, 24, and 25, these claims are addressed in the rejection of claim 1.
Regarding claim 19, Strum does not teach:
further comprising analyzing a warpage of the semiconductor package at the bonding temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the curvature of the chip at the soldering temperature in order to be able to determine the curvature PCB needs to match it.   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Strum (US 5,986,217 A) in view of Tsutsui (JP 2000-150741 A), Sickmiller (US 6,214,733 B1), Okandan et al. (US 8,729,673 B1), Ryu et al. (US 2016/0365319 A1), Bone (US 7,432,596 B1), and Uchibori et al (US 8,975,092 B2) as applied to claim 1 above, and further in view of Kaanta et al. (US 5,036,630).
Regarding claim 3, Tsutsui does not teach:
wherein the carrier is an electro-static chuck (ESC), wherein attaching the first surface of the substrate to the carrier comprises attaching the first surface of the substrate to the carrier by supplying an electrical voltage to the electro-static chuck.
The examiner notes that ESCs are well-known in the art as soldering carriers since they are commercially available and that ESCs attraction is inherently caused by a supplied voltage since without it no electrostatic can be formed.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Kaanta teaches wafer carrier (2) has a desired curvature when heated due to layers (12, 13) having different CTEs; 3:8-15.
Since it is known that the curvature of a carrier can be controlled it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute an ESC, which incorporates the teachings of Kaanta, with the Sickmiller carrier in order to be able to easily remove the carrier.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strum (US 5,986,217 A) in view of Tsutsui (JP 2000-150741 A), Sickmiller (US 6,214,733 B1), Okandan et al.  as applied to claim 9 above, and further in view of Cheng et al. (US 2016/0049363 A1).
Regarding claims 14-16, Strum does not teach:
wherein the semiconductor package comprises: 
a semiconductor die; 
a molding material around the semiconductor die; 
conductive features electrically coupled to the semiconductor die and extending beyond boundaries of the semiconductor die; and 
the external connectors electrically coupled to the conductive features, wherein the conductive features are between the semiconductor die and the external connectors; 
wherein the conductive features are redistribution layers (RDLs) of a redistribution structure between the semiconductor die and the external connectors; and 
wherein the conductive features are vias of an interposer between the semiconductor die and the external connectors.
However, Strum is open to any type of electronic component (7); 1:9-67.
Cheng teaches a semiconductor device meeting all of the limitations in claims 14-16; 0016 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Cheng device into Strum in order to take advantage of the abilities of a stacked semiconductor device.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Strum (US 5,986,217 A) in view of Tsutsui (JP 2000-150741 A), Sickmiller (US 6,214,733 B1), Okandan et al. (US 8,729,673 B1), Ryu et al. (US 2016/0365319 A1), Bone (US 7,432,596 B1), and Uchibori et al (US 8,975,092 B2) as applied to claim 19 above, and further in view of Blackshear et al. (US 2013/0323345 A1).
Regarding claim 20, Strum does not teach:
wherein the analyzing comprises measuring and analyzing moiré patterns of the semiconductor package.
Blackshear teaches using KLA/IOCS and shadow moiré to measure and analyze chips and substrates; 0042 and 0051.  
Note the applicant states that KLA-Tencor Corporation IOCS optical defect inspector is capable of measuring and analyzing moiré patterns; 0051.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the known products/methods taught by Blackshear in the manner that they are intended to be used, measuring and analyzing warpage in electronic components.  

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.
In response to the applicant’s arguments that Ryu teaches away the examiner disagrees.  Ryu never states that the disclosed methods of controlling warpage cannot be used to induce warpage.  Furthermore, it would have been obvious to one of ordinary skill in the art before the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735